On May 4, 2006, the Defendant was sentencedforCOUNTI:OPERATINGAMOTOR VEHICLE WHILE UNDER THE INFLUENCE OF ALCOHOL OR DRUGS, FOURTH *21OR SUBSEQUENT OFFENSE, a felony, in violation of Section 61-8-401, MCA, and Section 61-8-731, MCA, and committed to the Department of Corrections for a term of Thirteen (13) months, followed by a sentence of Five (5) years in the Montana State Prison, suspended. The Court requests that the Defendant be placed in the WATCh program that upon successful completion of the WATCh Program, the remainder of the DOC sentence on COUNT I shall be suspended; and for COUNT II: DRIVING WHILE LICENSE SUSPENDED OR REVOKED, a misdemeanor, in violation of Section 61-5-212, MCA; and for COUNT Ed: FAILURE TO PROVIDE PROOF OF INSURANCE, a misdemeanor, in violation of Section 61-6-302, 304, MCA; and for COUNT FOUR: OBSTRUCTING A PEACE OFFICER, a misdemeanor, in violation of Section 45-7-302, MCA. On each of COUNTS n, III and IV, the Defendant is sentenced to a term of six (6) months in the Missoula County Detention Center. The sentences imposed in COUNTS H, HI and IV shall run concurrently with each other and concurrently with COUNT I. IT IS FURTHER ORDERED that all of the Defendant’s sentences on COUNTS II, HI and IV are hereby suspended on the terms and conditions given in the Judgment dated June 15, 2006.
DATED this 31st day of March, 2014.
On February 1, 2013, the Defendants prior sentence imposed on May 4,2006, was revoked. The Defendant was sentenced for COUNT I: DRIVING UNDER THE INFLUENCE OF ALCOHOL, FOURTH OR SUBSEQUENT OFFENSE, a felony, in violation of Section 61-8-401, MCA, to Five (5) years commitment to the Montana State Prison. The Court recommends placement at the boot camp program. Upon successful completion of the boot camp program the Defendant’s remaining sentence shall be suspended; and the terms and conditions contained in the Judgment given June 15, 2006.
On February 28, 2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present by Vision Net from the Great Falls Regional Prison in Great Falls, Montana, and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. Mr. Sheehy appeared by Vision Net from his office in Missoula, Montana, due to severe weather and traveling conditions. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 28th day of February, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.